        CASE 0:21-cv-01811-MJD-ECW Doc. 6 Filed 09/21/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



 Adairan Martell Davis,
                                                        Case No. 21-cv-1811 MJD/ECW
              Plaintiff,

 v.                                                               ORDER

 State of MN et al,

              Defendants.



      Based upon the Report and Recommendation by United States Magistrate Judge

Elizabeth Cowan Wright dated August 31, 2021, all the files and records, and no

objections having been filed to said Report and Recommendation, IT IS HEREBY

ORDERED that:

             1.       The Petition (Dkt. No. 1) is DENIED WITHOUT PREJUDICE.

             2.       This matter is DISMISSED.

             3.       The IFP Application (Dkt. No. 2) is DENIED AS MOOT.

             4.       A certificate of appealability is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: September 21, 2021                        s/Michael J. Davis
                                                 MICHAEL J. DAVIS
                                                 United States District Judge
